Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mattingly on 09/01/2022.
The purpose of the examiner’s amendment is to enhance clarity as to the displaying of the determination results/magnitudes of the indices and address minor informalities.


The application has been amended as follows: 
1. (Currently amended)	An ultrasonic diagnostic device comprising:
	a probe;
	a transmission beam former coupled to the probe;
	a reception beam former coupled to the probe; 
	a display; and
	a controller, the controller coupled to the probe, the transmission beam former, the reception beam former and the display, the controller configured to:
set four or more measurement points on a biological tissue to be inspected, the four or more measurement points include at least two first measurement points on a front surface of the biological tissue at a same first depth and at least two second measurement points on a back surface of the biological tissue at a same second depth,
	measure a first displacement of the biological tissue from at least one of the at least two first measurement points by using a measurement ultrasonic wave received by the probe and measure a second displacement of the biological tissue from at least one of the at least two second measurement points by using the measurement ultrasonic wave, 
	calculate a first velocity of a first surface wave that propagates on the front surface of the biological tissue and a second velocity of a second surface wave that propagates on the back surface of the biological tissue, a ratio of the first velocity and the second velocity,  and a phase difference of the first surface wave and the second surface wave based on the first displacement and the second displacement,
wherein the first velocity and the second velocity are a first evaluation index and a second evaluation index, respectively, indicating a difference in a viscoelastic modulus, and the phase difference is a third evaluation index indicating a difference in physical properties of the biological tissue due to depth,
wherein the controller is configured to:
compare the first evaluation index, the second evaluation index and the third evaluation index to respective predetermined references values to determine respective determination results indicating whether the biological tissue functions properly, and
superimpose and display the determination results for each of the four or more measurement points in a depth direction and a propagation direction of the biological tissue and respective magnitudes of the first evaluation index, the second evaluation index and the third evaluation index the biological tissue 

2. – 5. (Canceled).

6. (Currently amended)	The ultrasonic diagnostic device according to claim 1, wherein the controller 

7. – 10. (Canceled).

11. (Previously presented) The ultrasonic diagnostic device according to claim 1, 
	wherein the transmission beam former is configured to transmit an ultrasonic wave to the biological tissue,
	wherein the reception beam former is configured to receive an echo returning from the biological tissue, 
wherein the transmission beam former transmits a first ultrasonic wave that generates radiation pressure in the biological tissue and a second ultrasonic wave, as the measurement ultrasonic wave, that is used to measure respective displacements of the at least two first measurement points and the at least two second measurement points, and
	wherein the controller is configured to measure the first displacement and the second displacement by using a reception signal of the reception beam former that receives an echo of the second ultrasonic wave.

12. (Previously presented) The ultrasound diagnostic device according to claim 11, 	 
wherein the transmission beam former transmits a third ultrasonic wave that is used to generate the image of the biological tissue,
	wherein the controller is configured to: 
measure the first displacement and the second displacement by using a reception signal of the reception beam former, and
	generate the image of the biological tissue by using a reception signal output from the reception beam former unit that receives an echo of the third ultrasonic wave.

13. (Currently amended) A method for evaluating physical properties of a biological tissue, the method comprising:
	setting four or more measurement points on the biological tissue to be inspected, the four or more measurement points include at least two first measurement points on a front surface of the biological tissue at a same first depth and at least two second measurement points on a back surface of the biological tissue at a same second depth;
	measuring, a first displacement of the biological tissue at the at least two first measurement points by using a measurement ultrasonic wave, and measuring a second displacement of the biological tissue at the at least two second measurement points by using the measurement ultrasonic wave; and
	calculating a first velocity of a first surface wave that propagates on the front surface of the biological tissue and a second velocity of a second surface wave that propagates on the back surface of the biological tissue, a ratio of the first velocity and the second velocity,  and a phase difference of the first surface wave and the second surface wave based on the first displacement and the second displacement,
wherein the first velocity and the second velocity are a first evaluation index and a second evaluation index, respectively, indicating a difference in a viscoelastic modulus, and the phase difference is a third evaluation index indicating a difference in physical properties of the biological tissue due to depth,
wherein the method further comprises:
comparing the first evaluation index, the second evaluation index and the third evaluation index to respective predetermined references values to determine respective determination results indicating whether the biological tissue functions properly, and
superimposing and displaying the determination results for each of the four or more measurement points in a depth direction and a propagation direction of the  biological tissue and respective magnitudes of the first evaluation index, the second evaluation index and the third evaluation index on an image of the biological tissue on a display by applying respective colors or patterns

The following is an examiner’s statement of reasons for allowance: Claims 1, 6, and 11-13 distinguish from the prior art. The closest prior art of record is Li (20190254629) which teaches determining displacement and velocity of a surface wave at two or more regions of interest in a tissue, however, Li fails to explicitly teach setting measurements points on a front surface and a back surface of the biological tissue. Suzuki cures some of the deficiencies of Li by teaching setting measurement points on a front surface and a back surface, while in combination, Li and Suzuki teach measuring a first displacement and second displacement of the front surface and back surface, respectively, and calculating a first velocity of a first surface wave the propagates on the front surface of the biological tissue and a second velocity of a second surface wave that propagates on the second surface of the biological tissue, the combination fails to explicitly teach calculating a ratio of the first velocity and second velocity, and a phase difference of the first surface wave and the second surface wave based on the first displacement and the second displacement, comparing the first velocity and the second velocity to respective predetermined reference values to determine respective determination results indicating whether the biological tissue functions properly, and displaying and superimposing the determination results for each of the four or more measurement points in a depth direction and a propagation direction of the biological tissue and respective magnitudes of the first velocity and the second velocity on an image of biological tissue by applying respective colors or patterns.
While there is prior art (Li (20190046160)) that teaches calculating a ratio of a first velocity of a shell region (fig. 4 (S) and [0032]) of a region of interest and a second velocity of a reference region (fig. 4 (CL) and [0038]) of a region of interest ([0042]) and prior art (Kim (20140095702)) which teaches using phase information of each displacement at different depths to extract a shear wave velocity, such prior art fails to cure all deficiencies of the independent claims. For example, Kim merely teaches using the phase for calculating velocity and fails to explicitly teach comparing the phase difference to a reference value to determine a determination result indicating whether the biological tissue functions properly. 
For these reasons, amongst others, the prior art collectively does not teach the combination of elements required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793